979 F.2d 858
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry C. BLACK, Petitioner-Appellant,v.Steve HARGETT;  Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 92-5090.
United States Court of Appeals, Tenth Circuit.
Nov. 9, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Larry C. Black appeals an order of the United States District Court for the Northern District of Oklahoma denying his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.   We exercise jurisdiction under 28 U.S.C. § 1291 and affirm.


3
Petitioner pleaded guilty to two counts of murder in the first degree and is now serving two consecutive life sentences.   After exhausting his state remedies, Mr. Black filed this petition for writ of habeas corpus, asserting six grounds for relief:  (1) his attorney improperly entered the guilty plea;  (2) he did not understand the elements of the crime to which he pleaded guilty;  (3) his conviction was based on insufficient evidence;  (4) his consecutive life sentences were improper;  (5) the state failed to adequately assess his competence prior to receiving his guilty plea;  and (6) the state trial court failed to advise him of his right to counsel on appeal.


4
Mr. Black's petition was referred to a United States Magistrate Judge, who recommended that the petition be denied because:  (1) the petitioner entered his guilty plea himself in open court;  (2) the petitioner was sufficiently notified of the elements of the crimes charged and demonstrated his understanding of the guilty plea such that it was voluntary;  (3) petitioner's guilty plea provided sufficient evidence to convict;  (4) petitioner's state sentences did not present a constitutional question;  (5) the trial court adequately assessed petitioner's competence to enter a guilty plea;  and (6) petitioner had no right to be notified of his right to counsel on appeal after entering a guilty plea.   The district court adopted the magistrate's report and denied the petition.


5
After reviewing the briefs and the record on appeal, we AFFIRM for substantially the reasons given in both the original and amended Report and Recommendation of U.S. Magistrate Judge.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3